DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the application filed 07/02/2020 which is a reissue of application 15/500,721 (U.S. Patent No. 10,347,597), issued on July 09, 2019.
Claims 1-18 were original. Claims 19-45 are new.  Claims 1-45 are currently pending in the application. Claims 1, 19, 39, 39 are independent claims. 
  
                               Improper Amendment
1/ The Preliminary amendment filed 07/02/2020 does not comply with 37 CFR
1.173(b), (c), (d) and (g) which sets forth the manner of making amendments in reissue application (MPEP 1453).
Amendment is objected because deleted matter must be enclosed by a single bracket, and no strikethrough (see amended claim 1), and the Remarks fails to provide an explanation of the support relied upon for the new claims. Applicant is required to explain support for each new claim added in the response filed with the present Office action.
 
Specification
2/. The disclosure is objected to because on col. 1, CROSS-REFERENCE TO RELATED APPLICATIONS should be updated with respect to the present reissue application.  Correction is required.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3/. Claims 24, 25, 27- 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification does not provide support for the claimed “charged trapping layer comprises “polycrystalline silicon” as recited in claim 24; “wherein the polycrystalline silicon is non-doped polycrystalline silicon” as recited in claim 25; “the charge trapping layer comprises a porous layer” as recited in claim 27; “the porous layer comprises pores having a pore diameter greater than 50 nm” as recited in claim 28; “the porous layer comprises pores having a pore diameter less than 2 nm” as recited in claim 30.
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4/. Claims 5, 6, 23, 27-30, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5, 6, lines 1, “compromises” should be -comprises-?
Claim 23, “the modified portion” lacks antecedent basis.
Claims 27-30 are confusing and indefinite since it is unclear as to what is the difference between “the charge trapping layer” and “a porous layer”.  Why different terms are used for the same layer formed by modifying the upper portion of the support substrate?
Claim 35 is redundant.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5/. Claims 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Arriagada et al. (US 8,481,405).
With respect to claims 36, 37, 39, 41, 43, 44:
Arriagada, Figs. 1-14 and related text,  particularly Fig, 2 (reproduced below) and related text on col. 1-10 discloses the claimed method of manufacturing a SOI for use in RF communication circuit comprising the steps of: providing a high resistivity silicon support substrate 205 (col. 2); modifying a top portion of the support substrate to form a charge trapping layer 214 (col. 6, last paragraph); disposing a dielectric layer 206 of oxide on the charge trapping layer 214 (col. 5, second paragraph); direct bonding an active layer 203 (col. 4, last paragraph disclose active layer 203 includes semiconductor devices) on the dielectric layer 206 by disposing a donor substrate 202 by molecular adhesion (col. 16, lines 45-46) directly on the trapping layer, and thinning the donor substrate 202 to a desired thickness of the active layer (col. 5, lines 44-47); further metallization or electrode elements are formed for connections to the active layer 203 (co. 5, lines 50-54). 
 

    PNG
    media_image1.png
    560
    710
    media_image1.png
    Greyscale


With respect to claim 42:
Arriagada does no discloses the use of piezoelectric material in active layer; however, the use of piezoelectric material in the semiconductor fabrication is well-known, and it would have been obvious to those skilled in the art to form a SAW filter including a piezoelectric material. 

With respect to claims 38, 40, 45:
The thickness range, concentration range are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art. As noted in In re Aller, the selection of reaction parameters such as temperature and
concentration would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration,
or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular
ranges claimed produce a new and unexpected result which is different in kind and not
merely degree from the results of the prior art....such ranges are termed “critical ranges
and the applicant has the burden of proving such criticality.... More particularly, where
the general conditions of a claim are disclosed in the prior art, it is not inventive to
discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586
(CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314
(CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372
(CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art at the time the invention was made would have used any suitable thickness and concentration ranges in order to optimize the result.

Arriagada while discloses the improved SOI for use in RF circuit, does not expressly the use of SOI for manufacturing a surface acoustic device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a charge trapping layer on top portion of the substrate as suggested by Arriagada for improving the quality and performance of the RF device which obviously includes a surface acoustic device.

                                             Conclusion

Allowable Subject Matter
Claims 1-4, 7-22, 26, 31-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the claimed structure for RF applications including: “a mesoporous trapping layer of silicon formed in the p-type doped upper part of the support substrate having a porosity rate of between 20% and 60% such that the mesoprous trapping layer traps inversion charges susceptible to be generated in the non-doped lower part and the non-doped lower part  retains a high and stable resistivity level” as recited in claim 1; or a surface acoustic wave device including: “a piezoelectric material bonded over a top surface of the support substrate, and having a thickness between 10 nm and 50 microns: and an electrode comb disposed on a surface of the piezoelectric material: wherein the charge trapping layer traps mobile charges generated in the upper portion of the support substrate in order to maintain a high and stable resistivity level in the upper portion of the support substrate.” As recited in claim 19.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,347,597 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        
.